Exhibit 10(m)

 

 

  

EMERSON ELECTRIC CO.

SPLIT DOLLAR AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

 

 

Page


1.   The Policy . . . . . . . . . . . . . . . . . . . . . . . . . .


1


2.   Ownership of Policy . . . . . . . . . . . . . . . . . . . . .


1


3.   Payment of Premiums . . . . . . . . . . . . . . . . . . . . .


1


4.   Collateral Assignment . . . . . . . . . . . . . . . . . . . .


2


5.   Limitation on Employees' Rights in Policy . . . . . . . . . .


2


6.   Collection of Death Proceeds . . . . . . . . . . . . . . . . .


2


7.   Termination of the Agreement During the Employee's Lifetime .


3


8.   Disposition of the Policy on Termination of the Agreement           During
the Employee's Lifetime . . . . . . . . . . . . .



3


9.   Insurer Not a Party . . . . . . . . . . . . . . . . . . . . .


4


10.  Named Fiduciary, Determination of Benefits and Administration


4


11.  Claims Procedure . . . . . . . . . . . . . . . . . . . . . . .


4


12.  Amendment . . . . . . . . . . . . . . . . . . . . . . . . . .


5


13.  Binding Effect . . . . . . . . . . . . . . . . . . . . . . . .


5


14.  Notices . . . . . . . . . . . . . . . . . . . . . . . . . . .


5


15.  Governing Law . . . . . . . . . . . . . . . . . . . . . . . .


5

 

 

 

 

SPLIT DOLLAR AGREEMENT

                THIS AGREEMENT made and entered into as of this [day] day of
[month], [year], by and between Emerson Electric Co., a Missouri corporation,
with principal offices and place of business in the County of St. Louis, State
of Missouri (hereinafter referred to as the "Corporation"), and [fullname]
(sometimes referred to hereinafter as the "Employee"), an individual residing in
the State of [state of residence].

                WITNESSETH THAT:

                WHEREAS, the Employee is employed by the Corporation; and

                WHEREAS, the Employee wishes to provide life insurance
protection for his family in the event of his death, under a Policy of life
insurance insuring his life (hereinafter referred to as the "Policy"), which is
described in Exhibit A attached hereto and by this reference made a part hereof,
and which was or is being issued by Paragon Life Insurance Company (hereinafter
referred to as the "Insurer"); and

                WHEREAS, the Corporation is willing to pay the premiums due on
the Policy as an additional employment benefit for the Employee, on the terms
and conditions hereinafter set forth; and

                WHEREAS, the Employee is the owner of the Policy and, as such,
possesses all incidents of ownership in and to the Policy; and

                WHEREAS, the Corporation wishes to have the Policy collaterally
assigned to it by the Employee, in order to secure the repayment of the amounts
which it will pay toward the premiums on the Policy;

                NOW, THEREFORE, in consideration of the premises and of the
mutual promises contained herein, the parties hereto agree as follows:

   1.  The Policy. The Employee has either obtained or will contemporaneously
obtain the Policy from the Insurer in the total face amount of $[value]. The
parties hereto have either taken or agree that they will take all necessary
action to cause the Insurer to issue the Policy, and shall take any further
action which may be necessary to cause the Policy to conform to the provisions
of this Agreement. The parties hereto agree that the Policy shall be subject to
the terms and conditions of this Agreement and of the collateral assignment
filed with the Insurer relating to the Policy. All capitalized words and phrases
not otherwise defined herein shall have the same meaning such words and phrases
have in the Policy.

   2.  Ownership of Policy. The Employee shall be the sole and absolute owner of
the Policy, and may exercise all ownership rights granted to the owner thereof
by the terms of the Policy, including, but not limited to, the right to elect
and to change the Death Benefit Option of the Policy, except as may otherwise be
provided herein.

   3.  Payment of Premiums. On or before the due date of each Policy premium, or
within the grace period provided therein, the Corporation shall pay the full
amount of the premium to the Insurer, and shall, upon request, promptly furnish
the Employee evidence of timely payment of such premium. Except with the consent
of the Employee, the Corporation shall not pay less than such

1

premium for any year, but may, in its discretion, at any time and from time to
time, pay more than such premium. The Corporation shall annually furnish the
Employee a statement of the amount of income reportable by the Employee for
federal and state income tax purposes, as a result of the insurance protection
provided the Employee's beneficiary.

   4.  Collateral Assignment. To secure the repayment to the Corporation of the
amount of the premiums on the Policy paid by it hereunder, the Employee has,
contemporaneously herewith, assigned the Policy to the Corporation as
collateral. The collateral assignment of the Policy to the Corporation hereunder
shall not be terminated, altered or amended by the Employee, without the express
written consent of the Corporation. The parties hereto agree to take all action
necessary to cause such collateral assignment to conform to the provisions of
this Agreement.

   5.  Limitation on Employees' Rights in Policy.

        a)  Except as otherwise provided herein, the Employee shall not sell,
assign, transfer, borrow against, surrender, partially surrender, make partial
withdrawals against, or cancel or exchange the Policy, change the beneficiary
designation provision thereof, nor change the Death Benefit Option provision
thereof, without, in any such case, the express written consent of the
Corporation.

         b)  Notwithstanding any provision hereof to the contrary, the Employee
shall have the right to absolutely and irrevocably give to a donee all of his
right, title and interest in and to the Policy, subject to the collateral
assignment of the Policy to the Corporation pursuant hereto. The Employee may
exercise this right by executing a written transfer of ownership in the form
used by the Insurer for irrevocable gifts of insurance policies, and delivering
this form to the Corporation. Upon receipt of such form, executed by the
Employee and duly accepted by the donee thereof, the Corporation shall consent
thereto in writing, and shall thereafter treat the Employee's donee as the sole
owner of all of the Employee's right, title and interest in and to the Policy,
subject to this Agreement and the collateral assignment of the Policy to the
Corporation pursuant hereto. Thereafter, the Employee shall have no right, title
or interest in and to the Policy, all such rights being vested in and
exercisable only by such donee.

   6.  Collection of Death Proceeds.

        a)  Upon the death of the Employee, the Corporation shall cooperate with
the beneficiary or beneficiaries designated by the Employee to take whatever
action is necessary to collect the death benefit provided under the Policy; when
such benefit has been collected and paid as provided herein, this Agreement
shall thereupon terminate.

        b)  Upon the death of the Employee, the Corporation shall have the
unqualified right to receive a portion of such death benefit equal to the total
amount of the premiums paid by it hereunder reduced by any outstanding
indebtedness which was incurred by the Corporation and secured by the Policy,
including any interest due on such indebtedness. The balance of the death
benefit provided under the Policy, if any, shall be paid directly to the
beneficiary or beneficiaries designated by the Employee, in the manner and in
the amount or amounts provided in the beneficiary designation provision of the
Policy. In no event shall the amount payable to the Corporation hereunder

2

exceed the Policy proceeds payable at the death of the Employee. No amount shall
be paid from such death benefit to the beneficiary or beneficiaries designated
by the Employee until the full amount due the Corporation hereunder has been
paid. The parties hereto agree that the beneficiary designation provision of the
Policy shall conform to the provisions hereof.

        c)  Notwithstanding any provision hereof to the contrary, in the event
that, for any reason whatsoever, no death benefit is payable under the Policy
upon the death of the Employee and in lieu thereof the Insurer refunds all or
any part of the premiums paid for the Policy, the Corporation and the Employee's
beneficiary or beneficiaries shall have the unqualified right to share such
premiums based on their respective cumulative contributions thereto.

   7.  Termination of the Agreement During the Employee's Lifetime.

        a)  This Agreement shall terminate, during the Employee's lifetime,
without notice, upon the occurrence of any of the following events: (a) total
cessation of the Corporation's business; (b) bankruptcy, receivership or
dissolution of the Corporation; or (c) termination of Employee's employment by
the Corporation (other than by reason of his death).

        b)  In addition, the Employee or Corporation may terminate this
Agreement, while no premium under the Policy is overdue, by written notice to
the other party. Such termination shall be effective as of the date of such
notice.

   8.  Disposition of the Policy on Termination of the Agreement During the
Employee's Lifetime.

        a)  For sixty (60) days after the date of the termination of this
Agreement during the Employee's lifetime, the Employee shall have the option of
obtaining the release of the collateral assignment of the Policy to the
Corporation. To obtain such release, the Employee shall repay to the Corporation
the total amount of the premium payments made by the Corporation hereunder, less
any indebtedness secured by the Policy which was incurred by the Corporation and
remains outstanding as of the date of such termination, including any interest
due on such indebtedness. Upon receipt of such amount, the Corporation shall
release the collateral assignment of the Policy, by the execution and delivery
of an appropriate instrument of release.

        b)  If the Employee fails to exercise such option within such sixty (60)
day period, then, at the request of the Corporation, the Employee shall execute
any document or documents required by the Insurer to transfer the interest of
the Employee in the Policy to the Corporation. Alternatively, the Corporation
may enforce its right to be repaid the amount of the premiums on the Policy paid
by it from the cash surrender value of the Policy under the collateral
assignment of the Policy; provided that in the event the cash surrender value of
the Policy exceeds the amount due the Corporation, such excess shall be paid to
the Employee. Thereafter, neither the Employee nor his respective heirs, assigns
or beneficiaries shall have any further interest in and to the Policy, either
under the terms thereof or under this Agreement.

 

3

   9.  Insurer Not a Party. The Insurer shall be fully discharged from its
obligations under the Policy by payment of the Policy death benefit to the
beneficiary or beneficiaries named in the Policy, subject to the terms and
conditions of the Policy. In no event shall the Insurer be considered a party to
this Agreement, or any modification or amendment hereof. No provision of this
Agreement, nor of any modification or amendment hereof, shall in any way be
construed as enlarging, changing, varying, or in any other way affecting the
obligations of the Insurer as expressly provided in the Policy, except insofar
as the provisions hereof are made a part of the Policy by the collateral
assignment executed by the Employee and filed with the insurer in connection
herewith.

   10.  Named Fiduciary, Determination of Benefits and Administration. The
Corporation is hereby designated as the named fiduciary under this Agreement.
The named fiduciary shall have authority to control and manage the operation and
administration of this Agreement, and it shall be responsible for establishing
and carrying out a funding Policy and method consistent with the objectives of
this Agreement.

   11.  Claims Procedure.

        a)  A person who believes that he or she is being denied a benefit to
which he or she is entitled under this Agreement (hereinafter referred to as a
"Claimant") may file a written request for such benefit with the Corporation,
setting forth his or her claim. The request must be addressed to the Chairman of
the Board of Directors (the "Chairman") of the Corporation at its then principal
place of business.

        b)  Upon receipt of a claim, the Chairman shall advise the Claimant that
a reply will be forthcoming within ninety (90) days and shall, in fact, deliver
such reply within such period. The Chairman may, however, extend the reply
period for an additional ninety (90) days for reasonable cause.

        c)  If the claim is denied in whole or in part, the Chairman shall adopt
a written opinion, using language calculated to be understood by the Claimant,
setting forth: (1) the specific reason or reasons for such denial; (2) the
specific reference to pertinent provisions of this Agreement on which such
denial is based; (3) a description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation why
such material or such information is necessary; (4) appropriate information as
to the steps to be taken if the Claimant wishes to submit the claim for review;
and (5) the time limits for requesting a review under subsection (d) and for
review under subsection (e) hereof.

         d)  Within sixty (60) days after the receipt by the Claimant of the
written opinion described above, the Claimant may request in writing that the
Board of Directors of the Corporation (the "Board") review the determination of
the Chairman. Such request must be addressed to the Board at the Corporation's
then principal place of business. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Board. If the Claimant
does not request a review of the Chairman's determination by the Board within
such sixty (60) day period, he or she shall be barred and estopped from
challenging the Chairman's determination.

 

4

        e)  Within sixty (60) days after the Board's receipt of a request for
review, it will review the Chairman's determination. After considering all
materials presented by the Claimant, the Board will render a written opinion,
written in a manner calculated to be understood by the Claimant, setting forth
the specific reasons for the decision and containing specific references to the
pertinent provisions of this Agreement on which the decision is based. If
special circumstances require that the sixty (60) day time period be extended,
the Board will so notify the Claimant and will render the decision as soon as
possible, but no later than one hundred twenty (120) days after receipt of the
request for review.

   12.  Amendment. This Agreement may not be amended, altered or modified,
except by a written instrument signed by the parties hereto, or their respective
successors or assigns, and may not be otherwise terminated except as provided
herein.

   13.  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Corporation and its successors and assigns, and the Employee, his
successors, assigns, heirs, executors, administrators and beneficiaries.

   14.  Notices. Any notice, consent or demand required or permitted to be given
under the provisions of this Agreement shall be in writing, and shall be signed
by the party giving or making the same. If such notice, consent or demand is
mailed to a party hereto, it shall be sent by United States certified mail,
postage prepaid, addressed to such party's last known address as shown on the
records of the Corporation. The date of such mailing shall be deemed the date of
notice, consent or demand.

   15.  Governing Law. This Agreement, and the rights of the parties hereunder,
shall be governed by and construed in accordance with the laws of the State of
Missouri.

 

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

                               Emerson Electric Co.        
                               "Corporation"

 

                               By___________________________
                                 Vice President

 

                               By___________________________
                                 [fullname]             
                                 "Employee"

 

 

 

5

 

EXHIBIT A

 

The following life insurance policy is subject to the attached Split Dollar
Agreement.

 

 

Insurer:                   Paragon Life Insurance Company

Insured:                   [full name]

Policy Number:

Face Amount:               $[value]

Death Benefit Option:      B

Date of Issue:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SD:500-00

 

ASSIGNMENT OF LIFE INSURANCE POLICY AS COLLATERAL

A.  FOR VALUE RECEIVED, the undersigned (hereinafter the "Owner") hereby
assigns, transfers and sets over to Emerson Electric Co., a Missouri
corporation, with its principal offices and places of business in St. Louis
County, the State of Missouri, its successors and assigns (hereinafter called
the "Assignee"), Policy No. __________________________ issued by Paragon Life
Insurance Company (hereinafter the "Insurer"), and any supplementary contracts
issued in connection therewith (said policy and contracts hereinafter the
"Policy"), insuring the life of [full name], and all claims, options,
privileges, rights, title and interest therein and thereunder (except as
otherwise provided herein), subject to all the terms and conditions of the
Policy and to all superior liens, if any, which the Insurer may have against the
Policy. The Owner, by this Assignment, and the Assignee, by the acceptance of
the assignment of the Policy to it hereunder, agree to the terms and conditions
contained herein.

B.  This Assignment is made and the Policy is to be held as collateral security
for any and all liabilities of the Owner to the Assignee, either now existing or
that may hereafter arise under and pursuant to that certain Split-Dollar
Agreement between the parties, dated [date of S$ agreement] (hereinafter the
"Liabilities").

C.  It is expressly agreed that without detracting from the generality of the
foregoing, the following specific rights are included in this Assignment and
pass by virtue hereof:

    1.  The sole right to collect from the Insurer the net proceeds of the
Policy when it becomes a claim by death or maturity;

    2.  The sole right to surrender the Policy and receive the surrender value
thereof at any time provided by the terms of the policy and at such other times
as the Insurer may allow;

    3.  The sole right to obtain one or more loans or advances on the Policy,
either from the Insurer or, at any time, from other persons, and to pledge or
assign the Policy as security for such loans or advances;

    4.  The sole right to collect and receive all distributions or shares of
surplus, dividend deposits or additions to the Policy now or hereafter made or
apportioned thereto, and to exercise any and all options contained in the Policy
with respect thereto; provided, that unless and until the Assignee shall notify
the Insurer in writing to the contrary, the distributions or shares of surplus,
dividend deposits and additions shall continue on the plan in force at the time
of this Assignment; and

    5.  The sole right to exercise all nonforfeiture rights permitted by the
terms of the Policy or allowed by the Insurer and to receive all benefits and
advantages derived therefrom.

D.  It is expressly agreed that the following specific rights, so long as the
Policy has not been surrendered, are reserved by the Owner and excluded from
this Assignment and do not pass by virtue hereof:

    1.  The right to collect from the Insurer any disability benefit payable in
cash that does not reduce the amount of insurance;

    2.  The right to designate and change the beneficiary;

    3.  The right to elect any optional mode of settlement permitted by the
Policy or allowed by the Insurer. However, the reservation of these rights by
the Owner shall in no way impair the right of the Assignee to surrender the
Policy nor impair any other right of the Assignee hereunder; any designation or
change of beneficiary or election of a settlement option shall be made subject
to this Assignment and to the rights of the Assignee hereunder.

E.  The assignee covenants and agrees with the Owner as follows:
    1.  Any balance of sums received hereunder from the Insurer remaining after
payment of the then existing Liabilities shall be paid by the Assignee to the
persons entitled thereto under the terms of the Policy had this Assignment not
been executed;

    2.  The Assignee will not exercise either the right to surrender the Policy,
nor (except for the purpose of paying premiums) the right to obtain policy loans
from the Insurer, unless and until there has been default in any of the
Liabilities or a failure to pay any premium when due, nor until twenty (20) days
after the Assignee shall have mailed notice of intention to exercise such right,
by first class mail, to the Owner at the address last supplied in writing to the
Assignee specifically referring to this Assignment; and

    The Assignee will, upon request, forward the Policy to the Insurer without
unreasonable delay, for endorsement of any designation or change of beneficiary
or any election of an optional mode of settlement.

F.  The Insurer is hereby authorized to recognize the Assignee's claims to
rights hereunder without investigating the reason for any action taken by the
Assignee, or the validity or the amount of the Liabilities or the existence of
any default therein, or the giving of any notice hereunder or otherwise, or the
application to be made by the Assignee of any amounts to be paid to the
Assignee. The sole signature of the Assignee shall be sufficient for the
exercise of any rights under the Policy assigned hereby and the sole receipt of
the Assignee for any sums received shall be a full discharge and release
therefore to the Insurer. Payment for all or any part of the sums due under the
Policy and assigned herein shall be drawn to the exclusive order of or as
directed by the Assignee if, when, and in such amounts as may be requested by
the Assignee.

G.  The Assignee shall be under no obligation to pay any premium on the Policy
nor the principal of or interest on any loans or advances on the Policy, whether
or not obtained by the Assignee, or any other charges on the Policy.

H.  The exercise of any right, option, privilege or power given herein to the
Assignee shall be at the option of the Assignee, but (except as provided herein)
the Assignee may exercise any such right, option, privilege or power without
notice to, or assent by, or affecting the liability of, or releasing any
interest hereby assigned by the Owner.

I.  The Assignee may take or release other security, may release any party
primarily or secondarily liable for any of the Liabilities, may grant
extensions, renewals or indulgences with respect to the Liabilities, or may
apply to the Liabilities in such order as the Assignee shall determine the
proceeds of the Policy hereby assigned or any amount received on account of the
Policy by the exercise of any right permitted under this Assignment, without
resorting or regard to other security.

J.  In the event of any conflict between the provisions of this Assignment and
provisions of said Split-Dollar Agreement with respect to the Policy or the
Assignee's rights of collateral security therein, the provisions of this
Assignment shall prevail.

K.  The Owner declares that no proceedings in bankruptcy are pending against the
Owner and that the Owner's property is not subject to any assignment for the
benefit of creditors of the Owner.

         Signed this ______ day of ____________________, 2001.

 

 

                              __________________________________
                                Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RELEASE OF AGREEMENT

 

FOR VALUE RECEIVED, the Policy and all claims thereunder conveyed by the within
assignment are hereby released.

 

 

_____________________________    By:_________________________
        Date

 

By:__________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SD:500-00